DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/28/2021, with respect to the 103 Rejection of claims 1-3, 6-11 & 14-20 have been fully considered and are persuasive.  The 103 Rejection of claims 1-3, 6-11 & 14-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-11, & 14-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-3, & 6-8, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially the sending end device sending, to the receiving end device, the data block, transmission of 
Regarding claims 9-11 & 14-17 the prior art of record fails to teach either alone or in combination all of the limitations of claim 9, especially dividing the data to be transmitted into a plurality of data blocks according to a wireless transmission rate, such that a transmission duration of each data block is less than or equal to a preset duration in combination with other limitations recited in the claimed invention.
Regarding claims 18-20 the prior art of record fails to teach either alone or in combination all of the limitations of claim 18, especially that the sending end device is further configured to divide the data to be transmitted into a plurality of data blocks according to a wireless transmission rate, such that a transmission duration of each data block is less than or equal to a preset duration in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
12/30/2021